DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-4, drawn to method for manufacturing a plurality of coils from a formed body classified in H01F 41/041.
II. Claims 5-6, drawn to a coil manufactured individually from a diced wafer, classified in H01F 27/2804.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case the process of group I can be used to make a materially different product, such as one which has three or more rows of through hole metals, or a single row of through hole metals. Additionally, the product of group II can be made by a materially different process, such as one in which the .
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired separate status in the art due to their divergent subject matter.  There would be a serious search burden (i.e. searching different CPC listings, and/or different search queries and terms, etc.) if the distinct limitations, as detailed above, of the different inventions were examined together. Though there may be some overlap in the searches, there are thousands of references to review, and a method of manufacturing a plurality of coils by adding conductors and vias to a wafer and then dicing it, would require a completely different focus and some different search queries, when compared with a single coil product, which is manufactured by dicing a plain wafer, and then adding the conductors and vias to form a single coil.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Attorney Harmohinder on 02/18/2022 a provisional election was made without traverse to prosecute the invention of group I, claims 1-4.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 5-6 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the phrase “step for” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders that are coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholders are not preceded by any structural modifier. Such claim limitations are: “through holes are etched… using a V-groove process” in claim 2 (lines 2-3); as well as “through holes are etched… using a through silicon via process” (claim 2, lines 4-5).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The claim limitations have been presumed to invoke 35 U.S.C. 112, sixth paragraph, because they meet the following 3-prong analysis:

(B) The “means for” or “step for” is modified by functional language: “the through holes are etched”.
(C) The phrase “means for” or “step for” is not modified by sufficient structure, material, or acts for achieving the specified function. In both of these instances, there is no structure claimed for performing the two alternatively recited steps. Is the etching performed by chemicals, or a laser or other means? Is there any structural element disclosed that can perform the recited process steps? The instant disclosure sheds no light upon the preferred mechanisms for performing the claimed steps.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 discloses “etching a plurality of through holes on a second surface of the wafer to the first surface of the wafer, and depositing a second metal layer on the second surface of the etched wafer and patterning the second metal layer to obtain a plurality of through hole metals and a second patterned metal layer on the second surface; and dicing the wafer to obtain a plurality of independent coils, wherein each coil comprises the first patterned metal layer, the through hole metals and the second patterned metal layer” (lines 4-10; emphasis added). There are a number of indefiniteness issues with these limitations in the claim. First, a reasonable interpretation of a “plurality of through holes” would be two (2) through holes. However, this reasonable interpretation does not work with the later limitation that the individually singulated coils each comprises “through hole metals” (plural). If a body having two through holes is diced, then each of the resulting “coils” would not be capable of having a plural number of holes. Further, the step of “depositing a second metal layer on the second surface” makes no mention of any metal in the formed through holes, and therefore it is illogical that explicitly depositing metal only on the “second surface” would be able to cause the through holes to have “through hole metals”. The claim has been examined as best understood, such that it appears to intend something along the lines of: “etching at least four  from  a second surface of the wafer to the first surface of the wafer, and depositing a second metal layer on the second surface of the etched wafer and within each of the formed through holes and patterning the second metal layer to obtain a plurality of through hole metals and a second patterned metal layer on the second surface; and dicing the wafer to obtain a plurality of independent coils, wherein each coil comprises a portion of the first patterned metal layer, a plurality of the through hole metals and a portion of the second patterned metal layer”.
Claims 2-4 are also rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of claim 1.
Claim 2 is further rejected as being indefinite. The above discussed claim limitations: “through holes are etched… using a V-groove process” (claim 2; lines 2-3) and “through holes are etched… using a through silicon via process” (claim 2, lines 4-5) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no disclosed information about the machines or tools necessary to perform either “process” (actually “step for…”). There is nothing in the disclosure which defines chemicals or etchants used, nor is there any laser, drill, or other elements which would be deemed necessary. It is impossible to guess what elements were intended to be used, and would be improper to do so, in any event. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 4 is also further rejected as indefinite. The claim discloses: “The method according to claim 1, wherein the first patterned metal layer, the through hole metals and the second patterned metal layer of each coil are coupled to form a spiral coil surrounding a base body formed by dicing the wafer” (lines 1-3; emphasis added). The limitation regarding having a plurality of through hole metals in a single coil is indefinite for the same reasons as detailed above with regards to claim 1. Further, the phrase “are coupled” is confusing as it implies either a positively performed action, or it is passive and indicates that the coupling was previously performed. As best understood, it appears that the second interpretation is intended, however the process results in the first patterned metal layer, the through hole metals and the second patterned metal layer of each coil being coupled to form a spiral coil surrounding a base body comprising a diced portion of the wafer formed by dicing the wafer”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ni et al. (EP 2 287 892 A2).
Regarding claim 1, as best understood, Ni discloses a method for manufacturing coils (fig. 1; pars. 0002-0005 and 0016-0017), comprising: depositing a first metal layer (104) on a first surface (figs. 4C-4D: top, as viewed; figs. 4E-4K: bottom, as viewed) of a wafer (108) and patterning the first metal layer to obtain a first patterned metal layer (104a, 104b) on the first surface (figs. 4C-4D; pars. 0017-0018 and 0030-0031); etching a plurality of through holes (122, 124, 126) on a second surface (figs. 4E-4K: top, as viewed) of the wafer to the first surface of the wafer (fig. 4F; par. 0033), and depositing a second metal layer (112) on the second surface of the  
Regarding claim 2, as best understood, Ni discloses the method according to claim 1, wherein the through holes are etched on the second surface of the wafer by using a V-groove process; or the through holes are etched on the second surface of the wafer by using a through silicon via process (through silicon via process: figs. 4D-4I; pars. 0030 and 0033).
Regarding claim 3, as best understood, Ni discloses the method according to claim 1, wherein before the dicing the wafer, the method further comprises: attaching a die attach film (102: “adhesive layer”) to the first patterned metal layer or the second patterned metal9Docket No.: ACEP003US layer (fig. 4D; par. 0032).
Regarding claim 4, as best understood, Ni discloses the method according to claim 1, wherein the first patterned metal layer, the through hole metals and the second patterned metal layer of each coil are coupled to form a spiral coil (fig. 1) surrounding a base body (patterned portions of 108) formed by dicing the wafer (figs. 1-2; pars. 0017-0018).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Of particular relevance is Fouquet et al. (US 2008/0278275 A1), which appears to also be a 102 anticipatory reference with regards to at least claim 1 (See: Abstract; figs. 1-5, 19 if not all, of the limitations of claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Examiner, Art Unit 3729